Citation Nr: 1315457	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected left knee degenerative joint disease status post patella tendon rupture repair. 

2.  Entitlement to a rating in excess of 10 percent for the service-connected right knee degenerative joint disease.  

3.  Entitlement to service connection for a left shoulder disability to include supraspinatus and infraspinatus tendon tears.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 2001.  

These matters come before the Board on appeal from rating decisions dated in May 2008, July 2009, and January 2010 of the RO.

In August 2012, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The evidence tends to show that the service-connected left and right knee disabilities may have worsened.  At the videoconference hearing before the Board in August 2012, the Veteran stated that the December 2009 VA examination did not accurately portray the current level of the knee disabilities.  He stated that since 2009, he has been issued a cane and two metal knee braces.  The Veteran stated that bending and weight bearing caused severe pain in his knees.  

Because of the evidence of possible worsening since the last examination in December 2009, a new examination is needed to determine the severity of the service-connected bilateral knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran contends that he has a current left shoulder disability that is separate from the service-connected left upper extremity radiculopathy and is related to his active service.  At the videoconference hearing before the Board in August 2012, the Veteran stated that he has had left shoulder symptoms in service since 1999.  He asserts that he has a shoulder injury and disability that is separate from the numbness in the left arm and hand.  Service treatment records document complaints of left shoulder pain since May 1995.  A May 1995 service treatment record indicates that the Veteran complained of neck and shoulder pain three days after lifting weights.  The assessments were possible pulled trapezoid muscle and right neck muscle strain.  A March 2000 service treatment record notes that the Veteran reported having left shoulder pain with back and neck pain.  It was noted that he had a possible injury in a weight room.  The assessment was musculoskeletal or myofascial pain syndrome.  The Veteran was afforded a VA examination in April 2001 prior to discharge from the military in July 2001.  The March 2001 report of medical history indicates that the Veteran reported having pain in the left arm and a painful and trick shoulder. The April 2001 VA examination report indicates that the Veteran reported having a year and a half history of anterior left shoulder pain associated with fasciculation in the upper arm.  Physical examination revealed mild biceps and serratus atrophy on the left and tenderness to palpation on the anterior rotator cuff of the left shoulder.  The April 2001 x-ray examination of the left shoulder revealed a slight increase in sclerosis on the greater tuberosity on the left humerus; it was noted that this could be a secondary sign of impingement.  

The Veteran was afforded VA examinations in April 2001, March 2009, and December 2009 but the VA examiners did not provide an opinion as to whether the Veteran has a current left shoulder disability separate from the left upper extremity radiculopathy that was incurred in service or is medically related to service.  It does not appear that the VA examiners had access to the Veteran's claims folder including the service treatment records in connection with the VA examinations.  

There is evidence of a post-service left shoulder injury.  Short-term disability records indicate that the Veteran had biceps tendonitis with a date of onset on October 31, 2007.  VA treatment records dated in December 2007 show that the Veteran underwent a left shoulder arthroscopy and open rotator cuff repair.  A January 2008 VA orthopedic surgery record indicates that the Veteran started to have left shoulder pain on October 31, 2007 when he was working out at a gym, heard or felt a snap, and felt immediate pain and burning.  He reported that he went to the emergency room and an MRI showed a tear.  A January 2011 VA orthopedic surgery consult indicates that x-ray showed some degenerative changes of the left acromioclavicular joint.   

There is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, a report of symptoms in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that additional medical examination is necessary to determine whether the Veteran has a current left shoulder disability that is separate from the service-connected left upper extremity radiculopathy that had its clinical onset during service and/or is medically related to the injury or another event or incident of active service.  

At the videoconference hearing before the Board in August 2012, the Veteran stated that he underwent medical evaluation for Social Security Administration (SSA) because of his knees, shoulder, ankles, and Achilles.  It does not appear that the RO made attempts to obtain the Veteran's SSA records.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the Court held, in essence, that records pertaining to SSA disability claims in possession of SSA are constructively in possession of VA (See 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty to seek these records.  

The RO should obtain copies of any outstanding treatment records for the service-connected left and right knee disabilities and the claimed left shoulder disability from the VA Healthcare System since May 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected left and right knee disabilities and the claimed left shoulder disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the claim for increase is REMANDED to the RO for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment for the service-connected left and right knee disabilities and the claimed left shoulder disability.

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter also should invite the Veteran to submit any pertinent medical evidence or other treatment records in support of his claims.  

2.  Obtain copies of all clinical records from the VA Healthcare System dated since May 2011 referable to treatment of the service-connected left and right knee disabilities and the claimed left shoulder disability and associate the records with the claims file.     

3.  Obtain copies of any outstanding records and the award letter referable to the Veteran's claim for SSA disability benefits as well as copies of the medical records considered in conjunction with that determination.  If no such files exist, the negative response from SSA should be associated with the claims file.

4.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected left and right knee disabilities and to obtain medical evidence as to the nature and etiology of the claimed left shoulder disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the range of motion in the left and right knees in degrees and indicate at what point pain begins.  The examiner should determine whether the left and right knee disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability or incoordination.  

The examiner should indicate whether the left and right knee disabilities result in functional loss in terms of limitations in the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.

The examiner should report whether there is recurrent subluxation or lateral instability of the left and right knees, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  An X-ray examination of the knees should be performed.  The examiner should report whether the functional impairment due to the left and right knee disabilities is severe, moderate or slight.  

The examiner should render an opinion as to whether the service-connected left and right knee disabilities alone are of such severity to result in unemployability.  

Regarding the claimed left shoulder disability, all appropriate tests and studies (to include x-rays) should be accomplished and all clinical findings should be reported in detail.  After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should report all current diagnoses pertinent to the left shoulder and indicate whether the Veteran currently has a left shoulder disability that is separate and distinct from the service-connected left upper extremity radiculopathy.  

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current left shoulder disability that is due to injury or other event of the Veteran's period of active service or is medically related to service.  

Attention is invited to the service treatment records which document complaints of left shoulder pain since May 1995 and assessments of possible pulled trapezoid muscle and right neck muscle strain in May 1995 and musculoskeletal or myofascial pain syndrome in March 2000.  Attention is invited to the April 2001 VA examination report which indicates that the Veteran reported having a year and a half history of anterior left shoulder pain associated with fasciculation in the upper arm.  Physical examination revealed mild biceps and serratus atrophy on the left and tenderness to palpation on the anterior rotator cuff of the left shoulder.  The April 2001 x-ray examination of the left shoulder revealed a slight increase in sclerosis on the greater tuberosity on the left humerus; it was noted that this could be a secondary sign of impingement.  

The VA examiner should opine whether the October 2007 post service injury caused the current left shoulder disability.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


